 I ntheMatterofTHECUDAHYPACKING CoMPANYandUNITEDPACKINGHOUSE WORKERS,LOCALINDUSTRIALUNIONNo. 194Cases Nos. C-660 and R-°?08SUPPLEMENTAL DIRECTION OF ELECTIONFebruary 10; 191,0On November 4, 1939, the National Labor Relations Board,hereincalled the Board,issued a Decision,Order, and Direction of Electionin the above-entitled proceedings.'On November 16, 1939, the Boardissued an Order and Amendment to Direction of Election.2 TheDirection of Election,as amended,directed that an election by secretballot be conducted at such time as the Board should in the futuredirect, under the direction and supervision of the Regional Directorfor the Seventeenth Region(Kansas City,Missouri),to determinewhether the employees in the unit found by the Board to be ap-propriate,desire to be represented for the purposes of collectivebargainingby UnitedPacking House Workers of America, LocalUnion No. 10, of the Packing HouseWorkersOrganizing Committee,affiliatedwith the Congress of Industrial Organizations, or byAmalgamatedMeat Cutters and ButcherWorkmen of NorthAmerica, Local 574, affiliatedwiththe American Federation of Labor,or by neither.The Board has since been advisedby theRegionalDirector that an election may be appropriately held at this time.By virtue of and pursuant to the power vestedin theNationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act; 49 Stat.449, and pursuanttoArticleIII, Section 8,of National Labor Relations Board Rules and Regulations-Series2,as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargainingwithThe Cudahy Packing Company, Kansas City,Kansas, an election by secret ballot shall be conducted as early aspossible but not later thanthirty (30) days from the date of thisSupplemental Direction of Election,under the direction and super-117 N. L.R. B. 302.17 N. L.R. B. 350.20 N. L. R. B., No. 33.324 THE CUDAHY PA'CKIN'G CODIPAKY325vision of the Regional Director for the Seventeenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of The CudahyPacking Company at its Kansas City, Kansas, plant employed duringthe pay-roll period next preceding the date of this SupplementalDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or have since been temporarily laid off, butexcluding foremen, assistant foremen, strawbosses, foreladies, andalso excluding those employees who have since quit or been dis-charged for cause, to deter pine whether they desire to be representedby United Packing House Workers of America, Local Union No. 10,of the Packing House Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, or by AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 574,affiliatedwith the American Federation of Labor, or by neither.283031-41-vol. 20--22